Citation Nr: 1419755	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  14-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disability (claimed as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen a previously denied claim of service connection for PTSD.  The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
In January 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2014, he testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not file a notice of disagreement. 

2.  Additional evidence received since the RO's July 2010 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.	


CONCLUSIONS OF LAW

1.  The July 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the RO's July 2010 decision, and the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran is seeking to reopen a previously denied service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

The RO originally denied service connection for PTSD in July 2010 on the basis that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In reaching the conclusion that the July 2010 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki.  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, new evidence received after the July 2010 rating decision but prior to the current 2011claim includes a National Archives (NA) Form 13055.  The Board finds that this evidence is irrelevant to the Veteran's claim, as he did not provide any of the requested information.  Thus, the July 2010 RO decision is final.

Relevant evidence received since the July 2010 denial includes a December 2011 correspondence from the Veteran's psychologist at the Veterans Center, which contains diagnoses of PTSD and depressive disorder.  There was no psychiatric diagnosis at the time of the July 2010 rating action.  This correspondence constitutes new and material evidence as it contains a diagnosis of a psychiatric disability.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for an acquired psychiatric disability is reopened.  See 38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran contends that his current psychiatric disability is a result of a sexual assault that occurred while he was on active duty.  He maintains that he had a nervous breakdown and was briefly hospitalized approximately five or six years after his January 1958 discharge.  It appears that those private treatment records are unavailable.  See DRO Hearing Transcript at 7; Board Hearing Transcript at 6.  

The Veteran's service treatment and personnel records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  See December 2009 and January 2014 Response. 

A December 2011 correspondence from a psychologist at the Veterans Center contains diagnoses of PTSD and depressive disorder not otherwise specified.  

These facts raise the possibility of a link between service and a current psychiatric diagnosis.  Consequently, a medical opinion is required regarding whether the Veteran has a current psychiatric disability and, if so, whether it is related to his active service, to include the alleged sexual assault.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed military sexual trauma, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

For any psychiatric disability other than PTSD diagnosed, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service

In formulating the above opinions, the examiner must acknowledge and comment on the clinical and lay evidence of record, including -the Veteran's December 2011 stressor statement; testimony from the January 2013 and April 2014 hearings; and all relevant post-service treatment records, to include a December 2011 correspondence from a Veterans Center psychologist.

Rationale should be provided for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


